DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dmitry Andreev on Aug. 13, 2021.
The application has been amended as follows:
1.	(Currently amended) A method, comprising:
performing, by a first instance of a distributed database, within a scope of a database update transaction, a first database update operation modifying a data item stored by the distributed database, wherein the first database update operation is reflected by a transaction log maintained by the first instance of the distributed database, and wherein the first instance of the distributed database resides in a first data center located at a first geographic location;
invalidating, in a database cache associated with the first instance of the distributed database, a cache entry storing a copy of the data item;
performing, within the scope of the database update transaction, a second database update operation to insert an identifier of the cache entry into a predetermined table of the distributed database, wherein the second database update operation is reflected by the transaction log; 
committing the database update transaction by the first instance of the distributed database; and
transmitting the transaction log to a second instance of the distributed database, wherein the second instance of the distributed database resides in a second data center located at a second geographic location.

3.	(Original) The method of claim 1, wherein the predetermined table is implemented by a simulated storage engine without persistently storing data inserted into the predetermined table.
4.	(Original) The method of claim 1, wherein the database cache is managed according to a cache aside strategy.
5.	(Original) The method of claim 1, further comprising:
storing the identifier in the cache entry in a memory data structure indexed by a shard identifier of the first instance of the distributed database.
6.	(Original) The method of claim 1, wherein the first instance of the distributed database is horizontally-sharded.
7.	(Original) The method of claim 1, wherein the first instance of the distributed database is vertically-sharded.
8.	(Original) The method of claim 1, wherein transmitting the transaction log to the second instance of the distributed database is performed responsive to receiving a transaction log request from the second instance of the distributed database.
9.	(Currently amended) A method, comprising:
receiving, by a first instance of a distributed database, a transaction log reflecting a database update transaction including a first database update operation and a second database update operation performed by a second instance of the distributed database, wherein the second database update operation inserts, into a predetermined table of the distributed database, an identifier of a cache entry that has been invalidated by the second instance of the distributed database, and wherein the first instance of the distributed database resides in a first data center located at a first geographic location and the second instance of the distributed database resides in a second data center located at a second geographic location;
performing, by parsing the transaction log, the first database update operation and the second database update operation, wherein the first database update operation and the second database update operation are reflected by a commit log; 
committing the database update transaction by the first instance of the distributed database; 
parsing the commit log to retrieve the identifier of the cache entry that has been inserted into the predetermined table;

10.	(Canceled) 
11.	(Original) The method of claim 9, wherein the predetermined table is implemented by a simulated storage engine without persistently storing data inserted into the predetermined table.
12.	(Original) The method of claim 9, wherein the database cache is managed according to a cache aside strategy.
13.	(Original) The method of claim 9, further comprising:
transmitting, to the second instance of the distributed database, a request for the transaction log.
14.	(Original) The method of claim 9, wherein the first instance of the distributed database is horizontally-sharded.
15.	(Original) The method of claim 9, wherein the first instance of the distributed database is vertically-sharded.
16.	(Currently amended) A distributed database, comprising: 
a first instance comprising a first processor and a first memory, the first memory  maintaining a first database cache, wherein the first instance of the distributed database resides in a first data center located at a first geographic location; and
a second instance comprising a second processor and a second memory, the second memory maintaining a second database cache, wherein the second instance of the distributed database resides in a second data center located at a second geographic location;
wherein the first instance is configured to:
responsive to performing, within a scope of a database update transaction, a first database update operation, invalidate a cache entry residing in the first database cache, wherein the first database update operation is reflected by a transaction log maintained by the first instance;
perform, within the scope of the database update transaction, a second database update operation to insert an identifier of the cache entry into a predetermined table of the distributed database, wherein the second database update operation is reflected by the transaction log; and

wherein the second instance is configured, responsive to receiving the transaction log, to:
perform the first database update operation specified by the transaction log; and
invalidate the cache entry.
17.	(Canceled) 
18.	(Original) The distributed database of claim 16, wherein the predetermined table is implemented by a simulated storage engine without persistently storing data inserted into the predetermined table.
19.	(Original) The distributed database of claim 16, wherein the database cache is managed according to a cache aside strategy.
20.	(Original) The distributed database of claim 16, wherein invalidating the cache entry further comprises:
retrieving, from a commit log, a transaction log entry reflecting insertion of an identifier of the cache entry into a predetermined table of the distributed database.


                                               REASONS FOR ALLOWANCE

1.	Claims 1, 3-9, 11-16, 18-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  06/11/2021 regarding claims 1, 3-9, 11-16, 18-20  have been considered and are persuasive.  The prior art does not disclose ”performing, by a first instance of a distributed database, within a scope of a database update transaction, a first database update operation modifying a data item stored by the distributed database, wherein the first database update operation is reflected by a transaction log maintained by the first instance of the distributed database, and wherein the first instance of the distributed database resides in a first data center located at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 

If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 13, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153